Citation Nr: 0502352	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  96-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to service connection for throat disability.

4.  Entitlement to service connection for respiratory 
disability as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for residuals of cold 
injury to the feet.

6.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
July 1989 and from November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The veteran offered testimony before a hearing officer at the 
RO in March 1996.  A transcript of the veteran's hearing has 
been associated with the claims folders.

The issue of entitlement to service connection for 
psychiatric disability is decided herein, while the other 
issues on appeal are the subjects of the Remand portion of 
this document.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The veteran does not have PTSD or any other chronic 
acquired psychiatric disorder.


CONCLUSION OF LAW

Psychiatric disability, to include PTSD, was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also noted 
that, where the initial unfavorable decision was rendered 
prior to the enactment of the VCAA, the AOJ did not err in 
failing to comply with the timing requirements of the notice.  
However, the Court did note that in such cases, the veteran 
would still be entitled to "VCAA content-complying notice 
and proper subsequent VA process."  Pelegrini, slip. op. at 
10-11.  

The Board notes that the veteran's claim was initially 
adjudicated years before the enactment of the VCAA.  The RO 
provided the veteran with the notice required under the VCAA 
and the implementing regulations in a letter sent in December 
2003.  Thereafter, it adjudicated the claim on a de novo 
basis.  Therefore, the Board is satisfied that the RO 
complied with the notice requirements of the VCAA and the 
implementing regulations and properly processed the claim 
after providing the required notice.

The record also reflects that all available evidence has been 
obtained in this case and the veteran has been afforded an 
appropriate VA examination to determine the nature and 
etiology of any currently present psychiatric disorder.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.   

II.  Factual Background

The record indicates that the veteran served in the Southwest 
Asia Theater of operations from January to June 1991.

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertinent to the 
veteran's psychiatric status.  A June 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation form shows 
that the veteran denied nightmares or trouble sleeping.  He 
also denied recurring thoughts about his Desert Storm 
experiences.

A VA psychiatric examination was conducted in September 1994.  
The veteran reported that since the Gulf War, he had been 
frustrated and irritable.  He stated that he was forgetful, 
had an impaired appetite and felt depressed.  He endorsed 
poor sleep and nightmares of combat.  The examiner concluded 
that there were minimal objective findings in support of 
PTSD.  The diagnosis was dysthymic disorder with some 
features of PTSD.  

At his March 1996 hearing, the veteran testified regarding 
his claimed stressors, to include two helicopters going down 
in 1988 and various incidents during the Gulf War.  He denied 
that he was taking any type of medication for a psychiatric 
disorder.

In an October 1996 statement, the veteran's parents indicated 
that the veteran was high strung and nervous after the Gulf 
War.  They stated that he had changed physically and 
emotionally.

A neuropsychiatric examination was conducted in June 1995.  
The examiner noted that the veteran had been referred due to 
subtle memory difficulties.  No organic brain dysfunction was 
suggested by the tests administered.  The examiner indicated 
that the veteran was suffering from extreme psychological 
distress and suggested that it was related to PTSD.

A February 1997 mental health assessment shows a diagnosis of 
major depressive disorder and a provisional diagnosis of 
PTSD.  

An additional VA psychiatric examination was carried out in 
May 2004.  The veteran denied a history of psychiatric 
treatment.  On mental status examination, the veteran was 
cooperative and appeared to be a reliable historian.  His 
concentration was unimpaired.  He denied feelings of 
hopelessness, and described his energy level as moderate.  He 
denied irritability and tearfulness.  He also denied mania 
and panic attacks.  He related interest in various hobbies.  
The veteran failed to describe any specific experience that 
was outside the range of usual human experience and that 
would be markedly distressing.  He denied symptoms of 
persistent reexperiencing of traumatic events.  He also 
denied symptoms of persistent avoidance of stimuli associated 
with trauma, or of numbing of general responsiveness.  He 
denied hyperarousal.  The examiner concluded that the veteran 
did not endorse any symptoms consistent with a diagnosis of 
PTSD.  He indicated that review of the claims folder, the 
electronic medical record and the observations made during 
the examination were consistent with a finding that the 
veteran had no Axis I diagnosis.  

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2004), 
provides: Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

On review of the evidence of record, the Board concludes that 
service connection for psychiatric disability is not 
warranted.  In this regard, the Board notes that a February 
1997 VA mental health assessment report shows a provisional 
diagnosis of PTSD.  However, two VA examinations, conducted 
in September 1994 and May 2004, indicate that the veteran 
does not have PTSD.  Moreover, the more recent VA examination 
report shows that the veteran has no Axis I diagnosis and 
that he functions very well at work and socially.  
Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran currently has no 
chronic acquired psychiatric disorder.

 
ORDER

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the remaining 
claims on appeal.  

The Board notes that the veteran has not been afforded a VA 
examination to determine the etiology of his claimed 
disabilities.  In the Board's opinion, the medical evidence 
of record is not adequate to decide these claims and that 
appropriate VA examinations are required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to these claims.

Accordingly, the claims for service connection for 
disability, respiratory disability, left ankle disability and 
bilateral knee disability are REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:.

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examinations by a 
physician or physicians with appropriate 
expertise to determine the nature and 
etiology of any currently present 
residuals of cold injury to the feet, 
throat disability, respiratory 
disability, left ankle disability and 
left and right knee disabilities.  The 
veteran should be properly notified of 
the date, time and location of the 
examination.  The claims folders  must be 
made available to and reviewed by the 
examiner(s) before completion of the 
examination report(s).  Any indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that any currently present abnormalities 
of the veteran's feet are etiologically 
related to cold exposure during service.  
In addition, the appropriate examiner 
should provide an opinion with respect to 
each currently present disorder of the 
veteran's respiratory system, throat, 
left ankle, left knee and right knee as 
to whether it is at least as likely as 
not that such disorder is etiologically 
related to the veteran's military 
service.  If the veteran's claimed 
respiratory disorder is not attributable 
to a known diagnosis, the examiner should 
so state and should identify all 
objective signs or symptoms of the 
claimed disorder.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


